DETAILED ACTION
Claims 1-20 are pending. Claims 1, 11 and 20 are amended. 

Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112(b), is withdrawn in view of Applicant’s amendment filed 10/05/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. [US 2017/0116477 A1 (as submitted in IDS 12/02/2019); hereinafter “Chen”] in view of Rathod [US 2021/0042724 A1].
Regarding claims 1, 11 and 20, Chen teaches a system for generating map data of a region, the system comprising: 
a memory configured to store instructions; and one or more processors configured to execute the instructions to (implemented by software programs executable by a computer system - 0084): 
a method for generating map data of a region (figure 2, lane identification – 0028), the method comprising:
a non-transitory computer readable medium having stored thereon, computer-executable instructions for causing a computer to execute operations (computer readable medium - 0081- 0082) for generating map data of a region, the operations comprising:
(receives an overhead image of one or more regions – 0029); 
determine, based on the image data, a plurality of road objects (regions ,buildings, removes objects, sidewalks, curbs – 0034) (objects such as trees – 0036) corresponding to at least one road segment associated with the region (0034); 
generate (via mean shift clustering algorithms – 0036) at least one cluster of road objects corresponding to the at least one road segment, based on the plurality of road objects (0036); and 
generate the map data (response map - 0038) of the region based on the at least one cluster of road objects (identified lanes are overlaid on a map - 0047) (lane data may be added to the map database – 0049).
While Chen teaches the above limitations, Chen does not specifically disclose the plurality of road objects are selected from the group consisting of vehicles, hawkers, and pedestrians.
However, Rathod teaches defining and associating one or more object models or object images related to one or more locations or places (0021) comprising objects consists of vehicles, hawkers, and pedestrians (hawkers - 0135, 0501) (vehicles, persons – 0139, 0144).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Chen to further include the location objects as taught by Rathod in the other identifiable objects detectable in Chen because as Rathod suggests, it would enable identification of (ABS). 

Regarding claims 2 and 12, Chen teaches determine a plurality of mobile road objects (existing objects … classified or detected … once a vehicle is detected – 0035) from the plurality of road objects on the at least one road segment, based on at least one object detection technique (vehicle detection algorithms – 0036).

Regarding claims 3 and 13, Chen teaches determine a centre point (estimated center of the road – 0034) of each of the plurality of road objects.

Regarding claims 4 and 14, Chen teaches plot the centre point of each of the plurality of road objects on an axis that is orthogonal with respect to the at least one direction of travel associated with the at least one road segment (figure 3B, 4A, 4B – 0051-0055).

Regarding claims 5 and 15, Chen teaches the at least one cluster is generated from the plotted centre point of each of the plurality of road objects based on a clustering algorithm (via mean shift clustering algorithms – 0036).

Regarding claims 6 and 16, Chen teaches determine a lane count (type of lane) associated with the at least one road segment based on a count of the at least one cluster (0048-0050).

Regarding claims 7 and 17, Chen teaches the map data comprises lane data (identifies lanes in the road region -0043) associated with at least one lane of the at least one road segment.

Regarding claims 8 and 18, Chen teaches determine a mean value of the at least one cluster (average together to create a signal set – 0032); 
determine a centre line corresponding to the mean value of each of the at least one cluster, wherein each centre line corresponds to a respective lane of the road segment (figure 3B, 4A, 4B – 0051-0055); and 
determine a width of each respective lane based on the corresponding centre line (using the lane widths- 0034).

Regarding claims 9 and 19, Chen teaches determine a front portion of the plurality of mobile road objects associated with the respective lane (positional data measured from a device (vehicle) – 0030); and 
determine a direction of travel of the respective lane based on direction of travel of the front portion of the plurality of mobile road objects traversing on the respective lane (figure 3B, 4A, 4B – 0051-0055).

Regarding claim 10, Chen teaches the lane data associated with at least one lane of the road segment comprise at least one of the centre line of the at least one (using the lane widths- 0034) (figure 3B, 4A, 4B – 0051-0055).

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862